UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7253



JAMES C. MCNEILL,

                                                Plaintiff - Appellant,

          versus


SHARON SNYDER, LPN; ELEXIA CRAIG, LPN,

                                               Defendants - Appellees,

          and

DENNIS   VANBUREN,   2nd   Shift   Lieutenant;
BENJAMIN LEA, 2nd Shift Sergeant; MARY WATSON,
RN; MS. ROYSTER, 2nd Shift C/O; HOWARD
CRABTREE, 2nd Shift C/O; ASHANTI WILLIAMS, 2nd
Shift C/O; JAMES WILLIAMS, 2nd Shift C/O;
NORWOOD, 2nd Shift C/O; LINDA MORGAN, 3rd
Shift C/O,

                                                            Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-03-120-5-BO)


Submitted:   December 16, 2004             Decided:   December 22, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
James C. McNeill, Appellant Pro Se.         Deborrah Lynn Newton,
Assistant Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           James C. McNeill appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.               We have

reviewed the record and find no reversible error.             Accordingly, we

affirm   for    the   reasons    stated    by   the   district   court.     See

McNeill v. Vanburen, No. CA-03-120-5-BO (E.D.N.C. July 13, 2004).

We   dispense   with   oral     argument   because     the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                    - 3 -